Case 0:19-cv-62325-DPG Document 1 Entered on FLSD Docket 09/18/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.:

 RICHARD ROBINSON,

                Plaintiff,
 v.

 SAL’S TOWING, INC.,
 SALVATORE BELLASSAI,

             Defendants.
 __________________________________/

                                           COMPLAINT
                                       {Jury Trial Demanded}

        Plaintiff, RICHARD ROBINSON, brings this action against Defendants, SAL’S

 TOWING, INC. and SALVATORE BELLASSAI, pursuant to the Fair Labor Standards Act

 (“FLSA”), 29 U.S.C § 201 et seq., and alleges as follows:

 1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

 2.     At all times material hereto, Plaintiff RICHARD ROBINSON was a resident of the State

 of Florida and an “employee” of Defendants as defined by the FLSA.

 3.     At all times material hereto, Defendant, SAL’S TOWING, INC., was a Florida corporation

 with its principal place of business in South Florida, engaged in commerce in the field of tow truck

 services, at all times material hereto was the “employer” of Plaintiff as that term is defined under

 statutes referenced herein, engaged along with its employees in interstate commerce, and has

 annual gross sales and/or business volume of $500,000 or more.

 4.     Defendant, SALVATORE BELLASSAI, is a resident of Broward County, Florida and was,

 and now is, a manager of Defendant, SAL’S TOWING, INC., controlled Plaintiff’s duties, hours

 worked, and compensation, and managed the day-to-day operations of SAL’S TOWING, INC..



                                                  1
Case 0:19-cv-62325-DPG Document 1 Entered on FLSD Docket 09/18/2019 Page 2 of 3



 Accordingly, SALVATORE BELLASSAI was and is an “employer” of the Plaintiff within the

 meaning of 29 U.S.C. §203(d).

 5.      Two or more of Defendants’ employees handled tools, supplies, and equipment

 manfuactured outside Florida in furthernace of their business including but not limited to phones,

 computers, computer monitors, computer keyboards, computer mice, pens, vehicles, and paper.

 6.      Plaintiff RICHARD ROBINSON worked for Defendants as a tow truck driver.

 7.      Defendants failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

 regular hourly rate for hours worked over 40 each week.

 8.      Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

 change as Plaintiff engages in the discovery process.

 9.      Defendants have knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

 10.     Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

 waived or abandoned.

 11.     Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

 services provided.

                                     COUNT I
                 VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                ALL DEFENDANTS

 12.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-11 above as if

 set forth herein in full.

 13.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

 that Plaintiff is entitled to: (i) time-and-a-half overtime pay and (ii) liquidated damages pursuant

 to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.




                                                  2
Case 0:19-cv-62325-DPG Document 1 Entered on FLSD Docket 09/18/2019 Page 3 of 3



 14.    Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

 and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

        WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

 costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                              Respectfully submitted,

                                              Koz Law, P.A.
                                              320 S.E. 9th Street
                                              Fort Lauderdale, Florida 33316
                                              Phone: (786) 924-9929
                                              Fax: (786) 358-6071
                                              Email: ekoz@kozlawfirm.com




                                              Elliot Kozolchyk, Esq.
                                              Bar No.: 74791




                                                 3
